VANDE WALLE, Chief Justice,
concurring in the result.
[¶ 11] I concur in the result reached by the majority opinion. I did not join Justice Sandstrom’s dissenting opinion in Palmer v. State, 2012 ND 98, 816 N.W.2d 807, concluding “Palmer’s filing for relief ... was legally deficient on its face.” Id. at ¶ 19. However, in this instance, had there been a substantive argument submitted on the merits of the petition for post-conviction relief, I would reverse. Rather than the trial court’s seemingly narrow view of what constitutes inadvertence or excusable neglect, under the circumstances outlined by the attorney for the Petitioner, I would conclude there was excusable neglect. While I believe that lawyers must set aside or overcome their personal travails in the interest of their clients, I cannot agree that the failure to do so is necessarily inexcusable from the standpoint of the court. Indeed, the refusal to recognize that certain events personal to the lawyer may excuse the lawyer’s failure to respond to the motion only intensifies the impact on the client.
[¶ 12] GERALD W. VANDEWALLE, C.J.
SANDSTROM, Justice,
concurring specially.
[¶ 18] For reasons set forth in my dissent in Palmer v. State, 2012 ND 98, 816 N.W.2d 807, I concur specially here. Because Palmer has made no showing of a meritorious argument on post-conviction relief, I would affirm.
*409[¶ 14] For relief under N.D.R.Civ.P. 60(b), Palmer needed to show not only mistake, inadvertence, or excusable neglect, but also evidence that would have precluded summary disposition of the motion for post-conviction relief. Palmer, 2012 ND 98, ¶¶ 11-19, 816 N.W.2d 807 (Sandstrom, J., dissenting). Palmer has never made a showing of a meritorious argument precluding summary disposition of his motion for post-conviction relief. Because the defect was apparent on the face of Palmer’s filing for relief under N.D.R.Civ.P. 60(b), I would have summarily affirmed the district court in Palmer’s most recent prior appeal.
[¶ 15] On remand, the district court has complied with the directives of the majority, and, again, I would affirm.
[¶ 16] DALE V. SANDSTROM